ORDER

PER CURIAM.
Kenneth Watkins (Defendant) appeals the judgment entered by the circuit court of the City of St. Louis on his conviction by a jury of robbery in the first degree in violation of Section 569.020 RSMo 1994 (all further references herein shall be to RSMo 1994 unless otherwise indicated), for which he was sentenced to a term of ten years imprisonment in the Missouri Department of Corrections.
On appeal, Defendant contends the trial court erred by: (1) overruling his objection and allowing the State of Missouri (State) to use the booking register generated after he was formally arrested in violation of Rules 25.03 and 25.08 because this ruling violated his rights to due process and a fair trial in that State failed to disclose the booking register in response to his timely request for disclosure and deprived him of the right to prepare a defense; and (2) overruling his motion for judgment of acquittal because State did not prove beyond a reasonable doubt that in the course of taking Tony Brown’s (Victim) property he displayed or threatened the use of what appeared to be a deadly weapon or dangerous instrument.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 30.25(b).